ON appellant’s motion for rehearing.
DAVIDSON, Judge.
In our original opinion we held valid the order of the commissioners’ court fixing the terms of the county court from the fourth Monday in June until the fourth Monday in August, both days inclusive, of each year.
The instant judgment was entered on the 11th day of August, 1949, which was within the period of time mentioned.
By a supplemental transcript presented and filed in connection with appellant’s motion for rehearing, it is made to affirmatively appear by the certificate of the clerk that during the aforesaid period of time no term of the County Court of Baylor County was opened or convened.
Such fact conclusively establishes the correctness of the caption to the instant judgment, which certifies that it was entered at a “special session” of the court.
The order of the commissioners’ court went no further than to fix the terms of court. Such order did not, in fact, convene the term of court therein authorized. The court not having convened, it was not in session, and a “special” term is not authorized by law.
It is apparent that the instant judgment of conviction was entered at a “special session” of the County Court of Baylor County and that, for such reason, it is void. Stone v. State, No. 24,560, this day decided. (Page 338 of this volume.)
*326Appellant’s motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment of the trial court is now reversed and the cause remanded.
Opinion approved by the court.